United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-2375
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                  James Marvin Reed

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                       for the District of Minnesota - St. Paul
                                    ____________

                                Submitted: May 7, 2019
                                 Filed: May 10, 2019
                                    [Unpublished]
                                    ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

      James Marvin Reed directly appeals after he pleaded guilty to engaging in illicit
sexual conduct in a foreign place, and the district court1 imposed a sentence consistent


      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
with his binding Federal Rule of Criminal Procedure 11(c)(1)(C) agreement. Counsel
has moved for leave to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), acknowledging a partial appeal waiver in the plea agreement, but
asserting that the sentence was substantively unreasonable. Reed has filed a pro se
brief challenging the voluntariness of his plea; and raising speedy trial, venue,
prosecutorial misconduct, and jurisdictional claims.

       We reject Reed’s claims that his plea was involuntary. Although Reed argues
that his prescribed medications caused him to be cognitively impaired at his plea
hearing, the record shows that he assured the district court on several occasions that,
despite his medications, he was not impaired; and he followed and responded
appropriately throughout a detailed plea colloquy. Additionally, he acknowledged
during the plea hearing that he was giving up his right to a jury trial, that his plea was
voluntary, and that he was satisfied with counsel. See Nguyen v. United States, 114
F.3d 699, 703 (8th Cir. 1997) (defendant’s statements made during plea hearing carry
strong presumption of verity); United States v. Dalman, 994 F.2d 537, 538–39 (8th
Cir. 1993) (rejecting “after-the-fact” claim that defendant’s heart medication rendered
him incapable of knowingly and intelligently entering his guilty plea, as there was no
evidence in the record to show he was not in possession of his faculties). Further,
although Reed challenges the factual basis for his guilty plea, he stipulated to facts
necessary to convict him under the statute charged. See United States v. Frook, 616
F.3d 773, 775–76 (8th Cir. 2010) (error in determining factual basis exists for plea
implicates knowing and voluntary nature of a plea; district court may consider
stipulated facts in plea agreement in determining there is a factual basis for a plea).

        As the guilty plea is valid, counsel’s challenge to the sentence is barred because
it falls within the scope of the partial appeal waiver, no miscarriage of justice would
result from enforcing the waiver, and Reed received the sentence he requested. See
United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en banc) (appeal waiver
will be enforced if appeal falls within scope of waiver, defendant knowingly and

                                           -2-
voluntarily entered into waiver and plea agreement, and enforcing waiver would not
result in miscarriage of justice); see also United States v. Kling, 516 F.3d 702, 704
(8th Cir. 2008) (defendant who is sentenced within the range agreed upon in plea
agreement is merely receiving what he bargained for and may not challenge sentence
on appeal). Any challenges Reed makes to his sentence are also barred.

       The court also concludes that Reed’s speedy trial, venue, prosecutorial
misconduct, and jurisdictional claims—while outside the scope of the appeal
waiver—are foreclosed by the guilty plea. See United States v. Muratella, 843 F.3d
780, 783 (8th Cir. 2016) (a valid guilty plea generally forecloses independent claims
relating to the deprivation of constitutional rights that occurred prior to the entry of
the guilty plea), cert. denied, 137 S. Ct. 1605 (2017). To the extent Reed has raised
an ineffective-assistance-of-counsel claim, we decline to address it in this direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826–27 (8th Cir.
2006) (ineffective-assistance claims are best litigated in collateral proceedings, where
record can be properly developed).

      The court has reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and has found no non-frivolous issues. Accordingly, we enforce the
appeal waiver as to the sentencing challenges, and we affirm the judgment in all other
respects. We also grant counsel’s request to withdraw, and deny Reed’s motion to
appoint appellate counsel.
                        ______________________________




                                          -3-